Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
A conversation was made to Adan Ayala on 04/08/2021 to discuss the examiner’s amendments based on the claim set filed on 03/15/2021. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 has been amended to read:
-- A table saw comprising: a base assembly;
a table assembly supported by the base assembly, the table assembly defining a workpiece support plane, the table assembly comprising a fixed rail and a sliding rail slidingly connected to the fixed rail; 
a saw assembly supported by at least one of the table assembly and the base assembly, the saw assembly including a saw blade extending through the table assembly; and
a fence removably attached to the sliding rail, wherein the fence including a fence beam can be lockable and disposed on the sliding rail in a first position where the fence beam is between first and second ends of the sliding rail, and a second position where an entirety of the fence beam is not between the first and second ends of the sliding rail while the fence is disposed on the sliding rail;
wherein the base assembly comprises a first foot having a horizontal surface, a vertical surface, and a curved surface disposed between the horizontal surface and the vertical surface,
wherein the vertical surface is coplanar with a surface of the table assembly so that the table saw can be disposed on the vertical surface and the table assembly surface. --
Claim 6 has been amended to read:
--The table saw of Claim 1, wherein the fence comprises a fence mount disposable on the sliding rail, the fence beam connected to the fence mount and a lock mechanism disposed on the fence mount for locking the fence mount on the sliding rail.--
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-4, 6-7, 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent Claim 1 is free of the prior art because the prior art does not teach or suggest a table saw that has a base assembly, a table assembly, a saw assembly, a removable fence including a fence beam that is lockable and positioned on a sliding rail in a first position where the fence beam is between the sliding rail ends and in a second with other structures of the base assembly, as set forth in claim 1.
None of art of record by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claim 1. 
Thus, Claims 2-4, 6-7, 9-10 are considered to contain allowable subject matter due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU DO/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        04/12/2021